MOORE, J.
Plaintiff sued the defendant firm and obtained *413judgment against it and the individual members thereof, in solido.
April 2, 1906.
From this judgment the firm took a suspensive appeal and perfected same by giving a bond according to law. The individual members gave no bond and for this reason the dismissal of the appeal, as to them, is moved.
In Mrs. Irene Davenport vs. Wm. Adler & Co. No. 1918 of the docket of this Court we held that where the individual members of a firm are sued and condemned simply as an incident to and by reason of their membership in the firm, an appeal taken and perfected by the firm brings up the judgment for review as to the individual members.
We adhere to that ruling. The motion to dismiss is denied.